Citation Nr: 1013785	
Decision Date: 04/12/10    Archive Date: 04/29/10

DOCKET NO.  09-01 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for a left foot 
disability.

3.  Entitlement to service connection for right knee 
disability.

4.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active duty for training from May 1981 to 
September 1981.  He had additional service in the Nebraska 
Army National Guard from April 1981 to November 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2007 and October 2008 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska.  In January 2009, the 
Veteran appealed the issues of service connection for sleep 
apnea, a left foot disability, and a right knee disability 
that were denied in the July 2007 decision.  In July 2009, 
the Veteran appealed the issue of service connection for a 
left knee disability that was denied in the October 2008 
decision.  For the sake of clarity, the Board will consider 
all four issues as one appeal.

The Veteran requested a hearing before a member of the Board 
most recently in a July 2009 substantive appeal.  A 
videoconference hearing was scheduled for April 7, 2010, at 
the RO in Lincoln, Nebraska.  Prior to the hearing, the 
Veteran's representative stated that the Veteran wished to 
cancel the hearing.


FINDING OF FACT

In April 2010, prior to the issuance of a final decision, the 
Board received a statement from the Veteran's representative 
in which he expressed the Veteran's desire to withdraw all 
four issues on appeal.


CONCLUSION OF LAW

The Veteran's appeal has been withdrawn.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn by an appellant or by his 
representative.  38 C.F.R. § 20.204(a) (2009).  Except when 
made on the record at a hearing, appeal withdrawals must be 
in writing.  An appeal withdrawal is effective when received 
by the RO prior to the appeal being transferred to the Board 
or when received by the Board before it issues a final 
decision.  38 C.F.R. § 20.204(b).  Withdrawal of an appeal 
will be deemed a withdrawal of the notice of disagreement 
and, if filed, the substantive appeal, as to all issues to 
which the withdrawal applies.  38 C.F.R. § 20.204(c).

In April 2010, prior to the issuance of a final decision, the 
Board received a statement from the Veteran's representative 
in which he expressed the Veteran's desire to withdraw all 
four issues on appeal.  It was stated that "[t]he Veteran 
would like to withdraw these appeals at this time and work on 
the medical evidence needed to continue with [these] appeals.  
Again the Veteran is withdrawing his appeals on all four 
issues..."  Based on this language, the Board finds that the 
Veteran has expressed his desire to withdraw the four issues 
on appeal.  That is, the requirements for withdrawing the 
four issues on appeal have been met.  Thus, there is 
effectively no longer any remaining allegation of error of 
fact or law concerning the claims of service connection for 
sleep apnea, a left foot disability, a right knee disability, 
and a left knee disability.  See 38 U.S.C.A. § 7105(d)(5) 
(West 2002).  Accordingly, the Board will dismiss the four 
issues on appeal.


	(CONTINUED ON NEXT PAGE)


ORDER

The appeal is dismissed.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


